Citation Nr: 0322397	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-09 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed disability 
manifested by tingling and numbness involving the left side 
of the body.  

2.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected hypertension.  

4.  Entitlement to an initial compensable rating for the 
service-connected irritable colon syndrome.  

5.  Entitlement to an initial compensable rating for the 
service-connected gastroesophageal reflux disease (GERD).  

6.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected post-traumatic headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1975 to August 
1997.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in September 1998.  

In a decision promulgated in April 2000, the Board found that 
the veteran had presented a well-grounded claim of service 
connection for claimed disability manifested by tingling and 
numbness involving the left side of the body and remanded 
that matter, along with the other issues listed hereinabove, 
to the RO for additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have current neurological 
disability manifested by tingling and numbness involving the 
left side of the body due to service.  

2.  The service-connected bilateral defective hearing is 
shown to be manifested by no more than Level I hearing 
impairment in the right ear and no more than level I hearing 
impairment in the left ear.  

3.  The service-connected hypertension is not shown to be 
manifested by diastolic pressure readings of predominantly 
110 or more or systolic pressure readings of predominantly 
200 or more.  

4.  The service-connected irritable colon syndrome is shown 
to have been productive of a disability picture that more 
nearly approximates that of frequent episodes of bowel 
disturbance with abdominal distress or moderate severity 
since service.  

5.  The service-connected GERD shown to be productive of a 
disability picture that more nearly approximates that of 
recurrent epigastric distress with pyrosis and regurgitation, 
but dysphagia, vomiting, related weight loss, hematemesis, 
melena, anemia and substernal or arm or shoulder pain are not 
demonstrated.  

6.  The service-connected prost-traumatic headaches are not 
shown to be productive of more than characteristic 
prostrating attacks averaging one in two months over the last 
several months.  




CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by tingling and numbness involving the left side of the body 
due to disease or injury that was incurred in or aggravated 
by service; nor may any be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 1153, 
5107(a), 7104 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 
3.306, 3.307, 3.309 (2002).  

2.  The criteria for an initial compensable rating for the 
veteran's service-connected bilateral hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.85, including Diagnostic Code 6100 (1998 
& 2002); 
38 C.F.R. § 4.86 (2002).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the veteran's service-connected 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, (2002); 38 
C.F.R. § 4.104 including Diagnostic Code 7101 (1997 & 2002).

4.  The criteria for the assignment of an initial 10 percent 
rating for the veteran's service-connected irritable colon 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114 including 
Diagnostic Code 7319 (2002).  

5.  The criteria for the assignment of an initial 10 percent 
rating for the veteran's service-connected GERD have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.114 including Diagnostic Code 
7346 (2002).  

6.  The criteria for the assignment for an initial rating in 
excess of 10 percent for the veteran's service-connected 
post-traumatic headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.124a including Diagnostic Code 8100 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the RO issued a March 1998 rating decision 
which, inter alia, granted service connection for right ear 
hearing loss and assigned a noncompensable rating; denied 
service connection for left ear hearing loss; granted service 
connection for hypertension and assigned a 10 percent rating; 
granted service connection for irritable colon syndrome and 
assigned a noncompensable rating; granted service connection 
for GERD and assigned a noncompensable rating and granted 
service connection for headaches and assigned a 10 percent 
rating.  

The veteran timely appealed the issues as noted hereinabove.  
In April 2000, the Board issued a decision granting service 
connection for left ear hearing loss.  The effect of this 
grant was to present the issue of an initial compensable 
rating for the service-connected bilateral hearing loss.  As 
such, this matter, along with the other issues as listed 
hereinabove, was remanded by the Board to the RO in April 
2000.  

The veteran contends that service connection for a claimed 
disability manifested by tingling and numbness involving the 
left side of the body is warranted.  In addition, the veteran 
maintains that increased initial ratings are warranted for 
his service-connected bilateral hearing loss, hypertension, 
irritable colon syndrome, GERD and headaches.  


I.  VCAA compliance

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.   

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a April 
2002 letter and the February 2003 Supplemental Statement of 
the Case, issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent a series VA examination in conjunction with 
this appeal in August 2002, October 2002 and December 2002.  
Hence, the claim is ready to be considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


II.  Service Connection

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Certain diseases shall be granted service connection if 
manifested to a compensable degree during a one year 
presumptive period after service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

A careful review of the service medical records shows that 
the veteran was treated in October 1996 for complaints of 
chest pain, which included symptoms described as a tingling 
sensation involving the left arm and face.  Shortly after his 
retirement from service, two separate VA examinations 
identified a subjective left-sided sensory loss that did not 
appear in a dermatologic pattern.  A chronic diagnosis 
relating to tingling and numbness was not reported.  

The veteran was afforded a VA examination in December 1997 
when he reported experiencing a tingling and numbness 
sensation involving the left side of his body, which started 
over the last 2 years and had worsened over the previous 6 to 
7 months.  The mostly constant sensation was described as 
predominantly involving his face and left arm, but was also 
stated to affect his left leg.  

A sensory examination was noted to demonstrate subjective 
blunting involving the left side of the face, the left arm 
and the left leg, diffusely.  Included with the final 
diagnoses, the veteran was noted to have subjective sensory 
loss that did not appear in a dermatologic pattern.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in September 1998.  At that time, the 
veteran complained that his left arm in particular sometimes 
felt as if it were "twisted around."  

The case was remanded in April 2000 for additional 
development of the record.  

The VA neurological examinations in August 2002 and December 
2002 were negative.  More specifically, at the December 2002 
VA examination, the veteran reported that he had headaches 
for a while but that they had resolved and that now he 
occasionally experienced episodic numbness of the right side 
of the body, mostly when he lay in bed.  He reported that the 
numbness did not occur while he was upright and awake.  

The examiner noted that the veteran had no complaints on 
specific questioning to suggest that he had a peripheral 
neuropathy.  On examination, the veteran's motor system 
demonstrated a normal muscle mass, tone and strength.  His 
station, gait and coordination were normal.  

The tendon reflexes were symmetrical, and there were no 
pathologic reflexes.  Cranial nerve examination demonstrated 
no abnormality of ocular motor functions, visual fields, 
visual acuity, swallowing, tongue function, facial nerve or 
trigeminal nerve functions.  

The examiner concluded that there was no evidence of a 
peripheral neuropathy present.  

In a subsequent neurological examination on the same day, the 
examiner concluded that the veteran did not any neurologic 
dysfunction.  

Although the Board is cognizant of the veteran's assertion 
that he has a disability manifested by numbness and tingling 
involving the left side due to service, the assembled medical 
evidence does not serve to establish the presence of a 
current neurological disability.  

Moreover, despite many requests by the RO, the veteran has 
not submitted competent evidence that would present a basis 
to show that he has a disability manifested by tingling and 
numbness involving the left side of the body that can be 
attributed to service.  

Absent competent evidence showing that he has current 
disability, service connection must be denied in this case.  

Accordingly, the Board concludes that service connection for 
a claimed disability manifested by tingling and numbness 
involving the left side of the body is not warranted.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  


III.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected bilateral hearing 
loss, hypertension, irritable colon syndrome, GERD and 
headaches, as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  


A.  Bilateral Hearing Loss

The veteran's service-connected bilateral defective hearing 
is currently evaluated as noncompensably disabling.  

Pursuant to the grant of bilateral hearing loss in the 
Board's April 2000 decision, the case was remanded for 
additional development of the record, to include a VA 
examination to measure the severity of the veteran's 
bilateral hearing loss.  

The VA audio examination was held in August 2002.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
25
40
80
LEFT

20
20
35
35

The average in the right ear was 42.5 and the average in the 
left ear was 27.5.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.  There was normal middle ear 
pressure, bilaterally.  In the right ear, the ipsilateral 
acoustic reflex was normal at 500 Hz and 1000 Hz, but was 
absent at 2000 Hz.  In the left ear, the ipsilateral acoustic 
reflex thresholds were normal at 500 and 1000 Hz and elevated 
at 2000 Hz.  

The diagnosis was that of normal hearing through 2000 Hz and 
then a moderate sloping to severe high frequency hearing 
loss.  In the left ear, he had normal hearing again through 
2000 Hz, sloping to a mild high frequency hearing loss at 
3000 and 4000 Hz.  

The Board notes that effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies.  " White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Thus, the Board is required to consider the claim in light of 
both the former and revised schedular rating criteria to 
determine whether an increased evaluation for the veteran's 
bilateral hearing loss is warranted.  

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (2002).  

To evaluate the degree of disability for bilateral service- 
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  Id. Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992).  

When both the old and the new rating criteria are applied to 
the results of the veteran's August 2002 audiometric test, a 
numeric score of 42.5 for the right ear and 27.5 for the left 
ear is obtained.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.  Table VII of § 4.87 (1998) and 
Table VII of § 4.85 (2002) provide for the assignment of a 
noncompensable evaluation under Diagnostic Code 6100 when the 
veteran has these numeric scores.  

Under the Regulations in effect on June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test, as it was in this case. The examinations are 
to be conducted without the use of hearing aids.  

As in the old Regulations, to evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  The evaluation of this disability under 
this method does not provide a basis to increase the 
veteran's disability compensation, as the schedular criteria 
are the same.  

Consequently, an increased evaluation for the veteran's 
bilateral hearing loss is not warranted under either the old 
or the new provisions of the rating schedule and the 
preponderance of the evidence is against the assignment of a 
compensable evaluation for the service-connected bilateral 
hearing loss.  

The Board is mindful that the veteran does have defective 
hearing, bilaterally.  However, the regulations do not 
provide for a compensable rating for the currently 
demonstrated level of the bilateral hearing loss.  As the 
Board is bound by the regulations, a compensable rating for 
the service-connected bilateral hearing loss must be denied.  


B.  Hypertension

In December 1997, the veteran was afforded a VA examination 
in conjunction with his claim of service connection for 
hypertension.  His blood pressure readings on examination 
were recorded as being 160/100 in the sitting position; 
165/99 in the supine position; and 172/100 in the standing 
position.  Pulse and respiration were regular throughout.  
The heart had a regular rate and rhythm with point of maximum 
impulse slightly displaced laterally.  Hypertension was part 
of the final diagnosis.  

Service connection for hypertension was granted in a March 
1998 rating decision with an initial 10 percent rating 
assigned.  The veteran timely appealed the initial rating 
assigned.  

In January 1999, the veteran was afforded a VA hypertension 
examination.  Apparently, the examiner did not have access to 
the claims file.  The veteran denied ever experiencing any 
symptoms as a result of his hypertension.  Initial blood 
pressure reading was that of 122/76.  Repeat readings were 
noted to be 120/80 and 122/82.  

An examination of the heart revealed an irregular rate and 
rhythm without murmur or gallop.  There was no other evidence 
of arteriosclerotic complications or hypertension on 
examination.  The final diagnosis was that of hypertension, 
apparently under good control, without any complications 
noted on examination.  

The veteran was afforded another examination in October 2002.  
The veteran's blood pressure reading at that time was that of 
123/76.  The examiner noted the following blood pressure 
readings:  On 4/14/02, his blood pressure was 135/72; on 
5/24/02, his blood pressure was 127/78; on 7/9/02, his blood 
pressure was 142/83; on 7/17/02, blood pressure was 128/79.  
The examiner noted that the veteran's blood pressure was also 
a doubtful issue because his blood pressure for the last six 
to two years was running normal.  

During the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective on January 12, 1998.  See 38 C.F.R. § 4.104 (2001).  
The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment and post- 
amendment version to determine which version is more 
favorable.  

If the amended version is more favorable, the Board will 
apply the amended version from the effective date of the 
amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After a review of the relevant regulations, the Board finds 
that the schedular ratings applicable to hypertension (DC 
7101) essentially did not change as a result of these new 
revisions, and the Board will adjudicate the veteran's claim 
pursuant to the regulations in effect at the time applicable.  

The RO has rated the veteran's hypertension under DC 7101.  
Under the old regulations, hypertensive vascular disease 
(essential arterial hypertension) manifested by diastolic 
pressure readings that were predominantly 100 or greater 
warranted a 10 percent disability rating.  Hypertensive 
vascular disease manifested by diastolic pressure readings 
that were predominantly 110 or more with definite symptoms of 
the disease warranted a 20 percent disability rating.  

If the symptoms were moderately severe and diastolic pressure 
readings predominantly 120 or more, a 40 percent evaluation 
was in order.  With diastolic pressure readings predominantly 
130 or more and severe symptoms, a 60 percent evaluation may 
be warranted.  

Finally, Note 1 indicated that when continuous medication was 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent would be assigned.  38 C.F.R. § 4.104, 
DC 7101 (1997).  

Under the current regulations, now titled hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), a 10 percent rating will be assigned with 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more on continuous medication.  
A 20 percent disability rating may be warranted with 
diastolic pressure readings predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  

With diastolic pressure predominantly 120 or more, a 40 
percent evaluation would be in order.  With diastolic 
pressure readings predominantly 130 or more, a 60 percent 
evaluation may be warranted.  

Finally, Note 1 indicated that hypertension must be confirmed 
by readings taken two or more times on at least three 
different days.  Hypertension is defined to mean that the 
diastolic blood pressure is predominantly 90 or greater.  38 
C.F.R. § 4.104, DC 7101 (2002).

Applying the provisions of 38 C.F.R. § 4.104, DC 7101 to the 
clinical evidence summarized hereinabove, the Board concludes 
that the criteria for an initial rating in excess of 10 
percent are not met under either version of the rating 
criteria.  The medical evidence of record does not show that 
the veteran's diastolic pressure was ever over 110 or that 
the systolic pressure was ever over 200.  Moreover, the VA 
examiner in October 2002 was not even able to validate a true 
diagnosis of hypertension and noted that the veteran's blood 
pressure had been running normal.  

In light of the foregoing, the Board finds that the veteran's 
service-connected hypertension is not enough to warrant an 
initial rating in excess of 10 percent at any time during the 
pendency of this appeal.  


C.  Irritable Colon Syndrome

Service connection was granted for irritable colon syndrome 
in a March 1998 rating decision and an initial noncompensable 
rating was assigned.  The veteran disagreed with the initial 
rating.  

At his personal hearing in September 1998, the veteran 
testified that he felt bloated all the time and that his 
stomach stuck out and felt uncomfortable.  He testified that 
he went several days without having a bowel movement and then 
had loose stools, like running water.  

The veteran was afforded a VA examination for digestive 
disorders in August 2002.  Irritable bowel syndrome was 
diagnosed.  The examination was otherwise normal.  

The veteran was afforded another VA examination in October 
2002.  The veteran did not have dysphagia to solids or 
liquids.  There was no nausea or vomiting.  He had pyrosis.  
The veteran did not have any diarrhea, nausea, vomiting or 
weight loss.  

The examiner noted that the veteran had a colonoscopy done 
recently in July 2002.  A right colon random biopsy showed no 
significant pathology changes.  A left colon random biopsy 
revealed mucosa with focal mild colonic inflammation, and in 
the descending colon was a tubular adenoma, which was benign.  
The examiner noted that the veteran's computerized tomography 
(CT) of the abdomen was normal, apart form fatty infiltration 
in the liver.  The veteran was extensively worked up for his 
chronic abdominal pain and nothing was found apart from GERD.  

Based on the evidence of record, the Board finds that an 
initial 10 percent rating is assignable for the veteran's 
irritable colon syndrome.  The veteran has described having 
classic symptoms of irritable colon syndrome, including 
frequent episodes of bowel disturbance with abdominal 
distress with alternating diarrhea and constipation.  

The veteran also described a bloating feeling.  The Board 
finds that these manifestations present a disability picture 
that more nearly approximates that of moderate impairment 
since service.  

In this regard, however, the evidence of record does not 
demonstrate that the veteran's service-connected irritable 
colon syndrome is manifested by severe symptoms.  

Constant diarrhea or alternating diarrhea and constipation 
with constant abdominal distress has never been shown.  As 
such, a rating in excess of 10 percent would not be for 
application in this case.  



D.  GERD

Service connection for GERD was established in a March 1998 
rating decision and a noncompensable rating was assigned.  
The veteran appealed the initial noncompensable rating.  

The veteran was afforded a VA examination for esophagus and 
hiatal hernia in January 1999.  The examiner did not have 
access to the claims file.  At that time, the veteran 
reported experiencing a burning sensation in the epigastric 
area on a daily basis with occasional nausea, although he 
denied regurgitation, hematemesis, melena and vomiting.  

According to the veteran, his only treatment at that time was 
the occasional use of Tums.  An examination of the abdomen 
was within normal limits except for obesity.  No tenderness 
or masses were noted.  The final diagnosis was that of 
history of apparent GERD.  The examiner went on to state that 
he was unclear as to the severity of the condition, given the 
lack of records and the veteran's vague history.  

The veteran was examined by VA again in October 2002.  The 
veteran did not have dysphagia to solids or liquids.  There 
was no nausea or vomiting.  He had pyrosis.  The veteran did 
not have any diarrhea, nausea, vomiting or weight loss.  

The evidence indicates the veteran's GERD is manifested 
primarily by symptoms that are ratable as being due to a 
hiatal hernia. Under the circumstances, the veteran's GERD 
will be rated under the provision of Diagnostic Code 7346.  
See 38 C.F.R. § 4.20 (2002).  

Pursuant to Diagnostic Code 7346, a 10 percent rating is 
warranted for hiatal hernia, which is manifested by two or 
more of the symptoms necessary for a 30 percent rating, 
though of less severity.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  

The Board finds in this case that the symptomatology more 
nearly approximates the criteria warranting the assignment of 
a 10 percent evaluation since service.  While the veteran 
reported having acid regurgitation, his symptoms are somewhat 
limited by his diet and mealtimes and not accompanied by any 
nausea or vomiting.  Substernal, arm or shoulder pain has not 
been demonstrated, and his condition has never been 
characterized as more than mild on VA examinations.  

In sum, the veteran's GERD does not appear to occasion any 
appreciable impairment of the veteran's overall state of 
health or to be not productive of "considerable impairment of 
health" for a 30 percent rating under Diagnostic Code 7346.  


E.  Headaches

At the December 1997 VA neurological examination, the veteran 
presented with a long-standing history of headaches 
commencing in 1993 when he fell down some stairs and lost 
consciousness.  The headaches were described as being 
typically left-sided and often associated with neck pain.  
According the veteran, the headaches occurred 4 to 5 times 
per week, lasting several hours in duration and rendering him 
unable to work.  

The examiner diagnosed the veteran's headache condition as 
muscle contraction headaches with occasional migrainous 
sensation; however, it was suggested that, since the veteran 
experienced no nausea, vomiting, photophobia, sonophobia or 
clear-cut migrainous symptoms, he was likely suffering from 
muscle contraction headaches that were mildly severe in 
nature.  

In a March 1998 rating decision, service connection for 
headaches was granted with a 10 percent rating assigned.  

At his personal hearing in September 1998, the veteran 
testified that he was always taking over the counter medicine 
for his headaches.  The veteran reported that he had at least 
two attacks per month that lasted 15 to 25 minutes.  

The case was remanded in April 2000 for additional 
development of the record.  

The veteran was thereafter reexamined by VA in August 2002.  
The veteran reported that his headaches were getting worse.  
The veteran described his headaches as always present and 
pounding on the left side.  

The examiner was surprised that the veteran had never gone to 
a neurologist to work up the headaches or to have a 
neurological examination.  The examiner also noted that a 
computerized tomography (CT) of the head was negative.  

The examiner stated that the veteran's headaches were not 
characteristic of any kind of headache.  The only problem 
that he presented was that they were pounding, limited to the 
right side of the head, but there was no aura.  They were 
persistent, according to him, day and night, week after week, 
month after month, and year after year.  The veteran reported 
during the examination that, in a range of 1-10, he had a 7 
all the time.  Yet he told the examiner this with total 
coolness and in a noncommittal way.  He did not seem to be in 
pain whatsoever, according to the examiner.  

Neurological examination revealed normal cranial nerves.  
There was no carotid artery bruit.  He had normal strength 
and normal deep tendon reflexes.  There were no sensory 
abnormalities.  He had a normal gait and normal coordination.  

The impression was that of a normal neurological examination 
in a person who had headaches that were probably psychogenic 
and were related to the compensation process.  

The examiner noted that it was of interest that the veteran 
had never come to see a neurologist at any point and had not 
shown the slightest interest in taking medicines other than 
over-the-counter medicines.  

At a December 2002 VA neurological examination, the veteran 
reported that he had headaches for a while, but that they had 
resolved.  The examiner noted that a review of the service 
medical records did not contain a report of any significant 
closed head injury that would have led to a complaint of 
ongoing headaches.  The examiner concluded that the veteran 
did not have a post-traumatic concussive syndrome with 
headache or have any other neurologic dysfunction.  

The veteran's service-connected non-migraine headaches are 
currently rated by analogy to migraines under 38 C.F.R. 
§ 4.124, Diagnostic Code 8100 (2002).  With characteristic 
prostrating attacks averaging one in two months over the last 
several months, a 10 percent rating is warranted, and with 
less frequent attacks a noncompensable rating is assigned.

This Diagnostic Code provides for the assignment of a 30 
percent rating with characteristic prostrating attacks 
occurring on average once a month over the last several 
months.  A 50 percent rating is assigned where there are 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

The veteran's accounts of the frequency and severity of the 
headaches have been inconsistent in this case.  For example, 
at the December 1997 VA examination, the veteran described 
his headaches as occurring 4 to 5 times per week and lasting 
several hours in duration, rendering him unable to work.  
Then, at his personal hearing in September 1998, the veteran 
testified that had two attacks per month that lasted 15 to 25 
minutes.  

At his August 2002 VA examination, the veteran reported that 
his headaches were always present and getting worse.  The 
examiner was surprised that the veteran had never gone to a 
neurologist to work up the headaches or to have a 
neurological examination.  The examiner also noted that a 
computerized tomography (CT) of the head was negative.  The 
examiner stated that the veteran's headaches were not 
characteristic of any kind of headache.  

Importantly, the veteran indicated in a December 2002 VA 
examination that his headaches had resolved.  

Although the Board is sympathetic that the veteran suffers 
from headaches, in this case the record does not substantiate 
the presence of frequent prostrating headaches.  
Specifically, there is no objective medical evidence that the 
veteran suffers from prostrating attacks on a monthly basis 
or more frequently, as required for a higher rating under 
Diagnostic Code 8100.  As such, a rating in excess of 10 
percent is not for application under Diagnostic Code 8100.  



ORDER

Service connection for a disability manifested by numbness 
and tingling involving the left side of the body is denied.  

An initial compensable rating for the service-connected 
bilateral hearing loss is denied.  

An initial rating in excess of 10 percent for the service-
connected hypertension is denied.  

An initial rating of 10 percent for the service-connected 
irritable colon syndrome is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

An initial rating of 10 percent for the service-connected 
GERD is granted, subject to the law and regulations governing 
the payment of monetary benefits.  

An initial rating in excess of 10 percent for the service-
connected post-traumatic headaches is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

